Citation Nr: 1110991	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a toenail condition of the bilateral great toes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Phoenix, Arizona, Department of Veterans' Affairs (VA) Regional Office (RO), which denied, amongst other issues, service connection for a toenail condition of the bilateral great toes.  The Veteran's claim was subsequently transferred to the St. Petersburg, Florida RO.  


FINDING OF FACT

There is no current diagnosis of a toenail condition of the bilateral great toes.  


CONCLUSION OF LAW

A toenail condition of the bilateral great toes was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the claim of service connection for a toenail condition of the bilateral great toenails, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2004.  The letter fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With that letter, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment records, VA treatment records, and Social Security disability records with the claims file.  No outstanding evidence has been identified.

The Veteran was not provided with an examination in this case.

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Further, in deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  

Here, with respect to the Veteran's claim of service connection for a toenail condition of the bilateral great toes, the record is absent any competent or credible evidence of a current disability of the great toenails.  There is no indication that the Veteran presently has a toenail disability or, for that matter, that he has ever had a disability of the toenails.  Indeed, aside from his bare assertion to having a toenail disability, the Veteran has neither identified the disability or symptoms related to his toes.   His service treatment records are also absent any findings pertaining to his toenails.  In short, none of the elements outlined by McLendon have been established.

Additionally, the Veteran was provided an opportunity to set forth his contentions at a hearing.  He declined the opportunity.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran asserts that service connection is warranted for a toenail condition of the bilateral great toes based upon incurrence in service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010). 

In this case, the claim for service connection for a toenail condition of the bilateral great toes must fail.   

Here, absent the Veteran's personal statements, there is no evidence that he currently suffers from a toenail condition of the bilateral great toes.  VA treatment records dated from 2004 to 2010 are silent with respect to the Veteran having a disability of the toes.  The Board's attention is drawn to physical examinations that were conducted in July 2004, February 2006, and September 2006 that identified/diagnosed multiple health problems.  No findings were made with regard to the toes.  Moreover, when the Veteran's past medical history was outlined at his February 2006 examination, no reference was made to his toes.  Service treatment records are also devoid of findings, treatment, or diagnoses of a toenail condition.  In short, there is no medical evidence of a toenail condition of the great toes both in service and since that time.  

Consideration has been given to the Veteran's statements asserting that he had a toenail condition in service which he claims has resulted in a toenail condition presently.  He is competent to report symptoms such as symptoms of pain of his great toes or symptoms that he can personally observe.  However, aside from stating ambiguously that he has a disability of the toenails, the Veteran has not identified the symptoms that he experiences.  Such makes it impossible to assess whether or not he is competent to make a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").   

However, the Board need not be tied down on trying to determine whether the Veteran is competent to diagnose his purported toenail condition because his assertion of having a toenail disability is not found to be credible.  First, his claim of in-service incurrence is inconsistent with the service treatment records, which are again absent any findings regarding his toes.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran).   Next, as noted, VA treatment records spanning approximately 6 years are also absent any findings of complaints, treatment, or diagnosis of any condition of the toes.  Indeed, the fact that he made no reference to even having a past medical history of a problem/condition of the toes, when he listed a myriad of other conditions, seriously erodes his credibility.   See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of a disability of the great toes at any time during the period under appellate review.  Moreover, it bears noting, that the Veteran has undergone VA examinations for other unrelated disabilities, and there has been no mention of his great toes in reference to any medical evidence of record.  

Thus, since the evidence does not show that he presently has the disorder, there is no basis upon which to grant service connection.  Therefore, service connection for a toenail condition of the bilateral great toes is not warranted.  


ORDER

Service connection for a toenail condition of the bilateral great toes is denied.  




____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


